DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 23 August 2022 has been entered. Claims 1 and 11 have been amended. No claims have been cancelled. No claims have been added. Claims 1-14 are still pending in this application, with claims 1 and 11 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mototsuji (US 2021/0341123 A1).
Regarding claim 1, Mototsuji discloses a lamp for a vehicle (Figs. 1-7) comprising: a light source unit (32 and 34) for generating light (as indicated by the light rays shown in Figs. 1-7); and a lens unit (40) for forming a predetermined beam pattern by allowing the light incident through a plurality of incident lenses (40As1-40Cs1) from the light source unit (32 and 34) to be emitted through a plurality of emitting lenses (40As2-40Cs2) corresponding to each of the plurality of incident lenses (as shown in Figs. 1-7), wherein the plurality of incident lenses (40As1-40Cs1) comprises, at least one first incident lens (one of said plurality of incident lenses 40As1) for allowing the light incident from the light source unit (32 and 34) to be emitted in a first direction (parallel to axis Axa, as shown in Fig. 5); and at least one second incident lens (40Cs1) for allowing a first portion of the light incident from the light source unit to be emitted in the first direction (along the axis Axc), and a second portion of the light (an outer portion of the beam transmitting through 40Cs2) to be emitted in a second direction different from the first direction (in a direction diverged from said first direction parallel to Axa-Axc, as shown in Fig. 5), and wherein a focal point of the at least one second incident lens and a focal point of a corresponding emitting lens among the plurality of emitting lenses are disposed on different vertical planes that are parallel with arrangement planes of the lens unit (as shown in Fig. 5, and as described in paragraph [0144]).
Regarding claim 2, Mototsuji discloses (Figs. 1-7) the first incident lens (said one first incident lens 40As1, of said plurality of incident lenses 40As1-40Cs1) is formed so that both sides thereof are symmetrical with respect to a reference line (a reference line in the center of said first incident lens 40As1, i.e. along Axa) passing in a front-rear direction (an x direction in Figs. 1-7) through a rear focal point of a first emitting lens (rear focal point F of 40As2, as shown in Fig. 5) corresponding to the first incident lens (as shown in Fig. 5), among the plurality of emitting lenses (40As2-40Cs2).  
Regarding claim 3, Mototsuji discloses (Figs. 1-7, and annotated Fig. 5 provided below for clarity) the second incident lens (40Cs1) is formed so that both sides thereof are asymmetrical in at least one direction with respect to a reference line (an oblique reference line passing through F, as shown in annotated Fig. 5 provided below) passing in a front-rear direction (in a direction along and slightly oblique to the x-axis, as shown in annotated Fig. 5 provided below. Additionally, the Examiner notes that the “front-rear” direction is not defined with any specificity in relation to the structural elements of the claimed invention) through a rear focal point (F) of a second emitting lens (40Cs2) corresponding to the second incident lens (as shown in Fig. 5, and in annotated Fig. 5 provided below), among the plurality of emitting lenses (40As2-40Cs2).  

Annotated Fig. 5: Fig. 5 of Mototsuji, provided with annotations for clarity of claim element to element mapping.

    PNG
    media_image1.png
    874
    427
    media_image1.png
    Greyscale


Regarding claim 4, Mototsuji discloses (Figs. 1-7, and annotated Fig. 5 provided above) in the second incident lens (40Cs2), at least one of a size, a thickness, and a curvature of the both sides is different in at least one direction with respect to the reference line (as shown in annotated Fig. 5 provided above).  
Regarding claim 5, Mototsuji discloses (Figs. 1-7) the first incident lens (40As1) and the second incident lens (40Cs1) form different regions within the same beam pattern (as shown in Figs. 6-7).  
Regarding claim 6, Mototsuji discloses (Figs. 1-7) the first incident lens (40As1) and the second incident lens (40Cs1) form different beam patterns (as shown in Figs. 6-7).  
Regarding claim 7, Mototsuji discloses (Figs. 1-7) the light incident to the first incident lens (40As1) is emitted in a direction parallel to a front-rear direction (a front-rear direction parallel to the x-direction shown in Figs. 1-7), and wherein the first portion of the light incident to the second incident lens (40Cs1) is emitted in a direction parallel to the front-rear direction (in the center along Axc, as shown in Fig. 5), and the second portion of the light is refracted to be inclined downward with respect to the front-rear direction and emitted (in the -Z direction, as shown in Fig. 5).  
Regarding claim 8, Mototsuji discloses (Figs. 1-7) the second incident lens (40Cs1) is arranged above the first incident lens (a plurality of said second incident lenses 40Cs1 are disposed in rows above a plurality of said first incident lenses 40As1, as shown in Fig. 1. Additionally, the direction “above” is not defined with any specificity in relation to the recited structural elements of the claims).  
Regarding claim 9, Mototsuji discloses (Figs. 1-7) a plurality of second incident lenses (40As1, 40Bs1, 40Cs1) are provided (i.e. others of said incident lenses 40As1, 40Bs1, 40Cs1, as shown in Figs. 1-7), and wherein a ratio of the second portion of the light relative to the first portion of the light associated with each of the second incident lenses changes based on a position of respective second incident lens disposed within the lens unit (as shown in Figs. 2 and 5).  
Regarding claim 10, Mototsuji discloses (Figs. 1-7) the ratio for a second incident lens disposed above another second incident lens is greater than the ratio for the another second incident lens (the direction “above” is not defined with any specificity in relation to the recited structural elements of the claims. Thus, the above-recited relationship holds true for second incident lenses in a direction from 40A to 40C, as shown in Figs. 2 and 5).  
Regarding claim 11, Mototsuji discloses a lamp for a vehicle (Figs. 1-7) comprising: a light source unit (32 and 34) for generating light (as shown in Figs. 1-7); and a lens unit (40) for forming a predetermined beam pattern (as shown in Figs. 6-7) by allowing the light incident through a plurality of incident lenses (40As1-40Cs1) from the light source unit (32 and 34) to be emitted through a plurality of emitting lenses (40As2-40Cs2) corresponding to each of the plurality of incident lenses (as shown in Figs. 1-7), wherein the lens unit (40) is divided into a plurality of groups (40A, 40B, and 40C) to form different regions within the beam pattern (as shown in Figs. 1-7), wherein the plurality of groups comprise: a first group (40A) for allowing the light to be emitted in a first direction (a first direction parallel to Axa); and a second group (40B, or 40C, or 40B and 40C) for allowing a first portion of the light to be emitted in the first direction (as shown in Figs. 1-7, i.e. along axis Axb and Acc parallel to axis Axa), and a second portion of the light to be emitted in a second direction different from the first direction (a second divergent direction from said first direction, as shown in Figs. 1-7), and wherein a focal point of an incident lens belonging to the second group (a focal point of an incident lens of 40Bs1 or 40Cs1) and a focal point (F) of a corresponding emitting lens (40Bs2 or 40Cs2) are disposed on different vertical planes that are parallel with arrangement planes of the lens unit (as shown in Figs. 1-7, e.g. Figs. 2 and 5).  
Regarding claim 12, Mototsuji discloses (Figs. 1-7) a direction, in which the light is emitted from the plurality of groups, is configured based on a lens characteristic of an incident lens included in each of the plurality of groups among the plurality of incident lenses (as shown in Figs. 1-7).  
Regarding claim 13, Mototsuji discloses (Figs. 1-7) an incident lens (40As1) included in the first group (40A) among the plurality of incident lenses is formed so that both sides of the incident lens are symmetrical with respect to a reference line parallel to a front-rear direction (a reference line parallel to the x-axis, as shown in Figs. 1-7).  
Regarding claim 14, Mototsuji discloses (Figs. 1-7) an incident lens (40Bs1 or 40Cs1) included in the second group (40B or 40C) among the plurality of incident lenses is formed so that both sides of the incident lens (40Bs1 or 40Cs1) are asymmetrical in at least one direction with respect to a reference line parallel to a front-rear direction (the “front-rear” direction is not defined with any specificity in relation to the structural elements of the claimed invention. Thus, a line slightly oblique to the Axb or Axc direction and traversing an incident lens 40Bs1 or 40Cs1 can reasonably define a line parallel to a front-rear direction, for which both sides of said incident lens 40Bs1 or 40Cs1 are asymmetrical in at least one direction with respect to said reference line parallel to a front-rear direction).



Response to Arguments
Applicant’s arguments with respect to claim 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see items A and N of attached form PTO-892, pertinent to various features recited in claims 1-14, and items B-C and O, pertinent (potentially) to the issue of double patenting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875